In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-684V
                                      Filed: April 10, 2017
                                         UNPUBLISHED

****************************
HAMID AHMED,                           *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
v.                                     *      Tetanus Diphtheria acellular Pertussis;
                                       *      Tdap; Shoulder injury; SIRVA;
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On June 10, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of his February 24, 2015 Tetanus Diphtheria
and acellular Pertussis (“Tdap”) vaccination. Petition at 1; Stipulation, filed April 10,
2017, at ¶ 4. Petitioner further alleges that he suffered residual effects of his injury for
more than six months and that there has been no prior award of settlement of a civil
action for damages on his behalf as a result of his condition. Petition at 4-5; Stipulation
at ¶¶ 4-5. “Respondent denies that the Tdap vaccine caused petitioner’s alleged SIRVA
or any other injury and further denies that his current disabilities are a sequela of a
vaccine-related injury. ” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on April 10, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

            •   A lump sum of $70,000.00 in the form of a check payable to
                petitioner. Stipulation at ¶ 8. This amount represents compensation for
                all items of damages that would be available under 42 U.S.C. § 300aa-
                15(a). Id.

            •   A lump sum of $1,262.37, representing reimbursement of the state of
                Colorado Medicaid lien, in the form of a check payable jointly to
                petitioner and

                          Colorado Department of Health Care Policy and Financing
                          1570 Grant Street
                          Denver, Colorado 80203.

                Petitioner agrees to endorse this check to the state of Colorado.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2